DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the RCE amendments filed March 29, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 16, 18, 20-22, 25, 27-30, 32, and 34-35 have been amended.
Claims 1-15 have been previously canceled.
Claims 16-35 are pending and have been examined.
This action is Non-Final.










ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 16-35 have been fully considered but are not found persuasive. 

Arguments with respect to the 35 U.S.C. §112(b) rejections of claims 1-20 directed to lack of clarity of terms “total credit received balance value” have been considered but are not found persuasive.

The 35 U.S.C. §112(b) rejections of claims 1-20 directed to antecedent basis issues of "the value pocket record corresponding to the transaction currency" and  “the unique identifier stored in each credit pocket record” are withdrawn in view of the claim amendments received March 29, 2021.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 16-35 have been fully considered but are not found persuasive.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

RESPONSE TO ARGUMENTS
With respect to the 35 U.S.C. § 101 rejection of claims 16-17, 21-26, and 28-32, and 34-35, Applicant asserts the claims are patent eligible per:

 being directed towards “a specific type of data structure designed to improve the way a computer stores and retrieves data in memory [Pages 13-14 of Remarks]”,

 “storing the Total Credit Received Balance and Total Credit Provided Balance in the value pocket record and updating them when a credit transaction is performed allows 

“[conventional pocket records adapted to include credit pocket records] allows for efficient searching through the storage to take place”. (Page 14 of Remarks)

“Deleting the value pocket record from the storage in the event that the currency value in the value pocket record is zero and not first data record is associated 
with the value pocket record ensures that the storage is efficiently used.”  (Page 14 of Remarks)

“the total number of bytes stored within the credit pocket records is 32 […]. This is advantageous because the size of a typical page within memory is a multiple of this number of bytes”. (Page 15 of Remarks)

“in order for the conventional pocket record to allow for credit provisioning, the conventional pocket record structure needs to be adapted” (page 15)

“providing electronic monetary transactions and credit provisioning through a pocket record structure of a transaction device is not well-understood, routine, or conventional under Step 2B of the Alice test.” (Page 16 of Remarks)

The Examiner respectfully disagrees with the overall assertion of claims 16-17, 21-26, and 28-32, and 34-35 being patent eligible in view of these arguments (analysis continues below).

With respect to items a-c, Examiner fails to see any nexus between the additional elements of the claim and the improvements of storage and speed being asserted. As previously mentioned in previous Final Office Action dated 12/12/2020, the value pocket records and credit pocket records were understood as elements of the abstract idea, not additional elements; an aspect of which is still not refuted in applicant arguments. When determining if a claim is patent eligible under Step 2A Prong II of 2019 PEG, the additional elements are reviewed to determine if they integrate the judicial exception into a practical application, not the abstract elements. The claims as a whole merely describe how to generally apply a generic transaction device, generic storage, generic communications/control circuits, generic computer program product comprising computer readable instructions and generic computer (See MPEP 2106.05(f)). Furthermore, the transmission between transaction device and second device and memory pointer address are generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.5(h)). Furthermore, Examiner respectfully contends that the cited improvements are cursorily explained in the specification and arguments in such a way that there is no clear nexus between the asserted improvements and the additional elements of the claims (i.e., there is no indication that the claim’s additional elements provide such improvements, let alone any explanation of how these improvements are realized as a result of the additional elements of claimed invention). When a claim directed to an abstract idea contains no restriction on how an asserted improvement is accomplished and the asserted improvement is not described in the claim, then the claim does not become patent eligible.  See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016). Furthermore, Examiner maintains that there is no technical solution to a technical problem present in the claims, but rather a business-solution of organizing data, merely applied and/or generally linked on a transaction device. This is apparent in view of Applicant’s disclosure merely citing these as technical improvements in a cursory manner without explaining technical details of how the device itself is improved as a result. Implementing a more efficient business method on a device is not a technical 

Furthermore, with respect to items a-c and f, the Applicant fails to provide any underlying rationale or reason as to why the elements (previously deemed abstract) is an improvement over prior art. For example, argument pertaining to item ‘f’ states, “the conventional pocket record structure of a transaction device is adapted to include credit pocket records”. “Pocket records” are not a term of art, and the Applicant has failed to provide any indications of what would prior art or terminology would read upon / constitute a “pocket record”. In view of this, there is no clear/possible way of knowing how to distinguish between the claimed invention and a “conventional pocket record”. Lastly, Examiner still maintains prior art is still exchanging credit despite disagreement, and does not “need” or require the structure as claimed to perform credit transactions between merchants. Accordingly, Examiner respectfully fails to find arguments a-c and f as persuasive reasons for the claims to be patent eligible under Step 2A prong II of 2019 PEG analysis.

Addressing items, ‘e’ and ‘d’, Examiner notes these points are moot since the corresponding claims reciting these limitations (Claims 19-20, 27, and 33) were already deemed patent eligible per applying the Judicial Exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The other claims do not include claim limitations that realize these asserted improvements, as is required by 2019 PEG analysis: “The specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the . (Page 12 of 2019 PEG).

Furthermore, regarding Applicant' s argument on page 15, that the claim elements are unconventional or otherwise more than what is well-understood, routine, and conventional activity in the field for at least the reasons that the claim elements, individually and in combination, are not found in the prior art (item ‘g’), Examiner respectfully disagrees with premise argument is predicated upon.  As an initial matter, the additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and merely using a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). These considerations used in the rejection are different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).  Accordingly, Examiner asserts §101 rejection is proper for claims 16-18, 21-26, 28-32, and 34-35, and that rejection for claims previously presented was also appropriate.

With respect to Applicant arguments directed to §112(b) argument of claims 18, 25, and 32, Examiner respectfully disagrees. Examiner notes Applicant fails to address the reasons as to why the claims were considered indefinite and cursorily repeats specification that was noted to be unclear in response to advisory action (pages 9-10 of Remarks). In addressing the 112(b) rejection on pages 16-17 of Remarks, Applicant fails to even address / acknowledge ¶71 of the specification, which is the only portion of the specification explicitly limiting the terms in question. Specifically, Examiner in previous action pointed out  the term as defined in claim: “a 

"Specifically, the "Total Credit Received Balance" is the sum of the credit pocket records where credit has been provided to this purse. In other words, the "Total Credit Received Balance" is the total amount of credit facility that has been extended to the cardholder device 100. This will be a sum of the absolute value of the "balance" variable of all the credit pocket records associated with a value pocket record where the “balance" is negative." (Emphasis added. Examine notes this entire citation of ¶71 of Applicant Specification provided here limits the term as it further explains the definition positively.)

The specification version of the term is with respect to the entire purse, not merely the associated pocket records of a given value pocket record. It is unclear in view of such discrepancy as to which conflicting definition takes precedence in the claims, rendering claim scope unclear. Furthermore, the three sentences defining/limiting term in specification generally is unclear, and does not make clear how the calculation using absolute value results in a “total amount of credit facility that has been extended to the cardholder device”. Accordingly, Examiner maintains the 112(b) rejection of claims 18, 25, and 32.

 With respect to Applicant arguments directed to §103 rejection refuting rejection in view of asserted distinction of “credit”, the Examiner respectfully disagrees. Applicant argues on pages 12 and 18-21 that:
[…] the offline exchanges of Angus are not exchanging credit.
Transactions done in a disconnected (offline) environment [of Angus] may be only done with electronic cash loaded on the token. [and are accordingly debiting / crediting transactions, not crediting credit transactions].
Both of these transactions [debiting debit transaction and crediting credit transaction] use the value pocket records [,] not the credit pocket records.
The merchant is not the entity extending any credit facility.

With respect to items (a, b, d), Examiner respectfully disagrees. Examiner notes even if the devices of Angus are treated as ‘cash’, they are simply not actual cash, and are effectively records of credit to be settled later when connected to a network, irrespective of how it was determined what the credit limit stored on the offline cards may be (e.g., even if 1:1 funds-to-credit) transfer occurs). Furthermore, this reliance upon this argument by Applicant is exacerbated by the fact that the specification never provides any clarification to the ‘balance’ of the value pocket record, only the “Total Credit Received Balance”, and “Total Credit Provided Balance”. There is no way of distinguishing that these are completely different measures not derived from one another, or are simply a derived measure (e.g., Balance (value pocket record) = Total Credit Received Balance – Total Credit Provided Balance). This is even further exacerbated as there is no explanation as to what differences occur with respect to the device as a result of the differing business methods, and is merely stated to be different inherently (in a business perspective), without any explanation of how the different business methods affect the device’s behavior as a result (i.e., the specification fails to describe how the two, supposedly differing transaction types (credit vs crediting credit, etc.) are differently affecting the variables in memory / records of the abstractly defined device). Examiner does acknowledge ¶¶92-95 disclosing 4 different transaction types, but none of these crediting/debiting transactions (corresponding to ¶¶92-93) affect the data records of the value pocket records. The value pocket records amorphously defined “value” is modified, of which includes credit values already rejected as being indefinite. (Total Credit Received Balance and Total Credit Provided Balance). One may guess the value as the ”Balance” (Page 4, left column of Applicant Spec), but this is never explicitly stated, nor is the “value” of ¶¶92-93 of Applicant Spec ever explicitly defined. ¶¶3, 33 disclosing merchants and consumers being one in the same. (i.e., is essentially disclosing peer payments)). Furthermore, with respect to item ‘d’, examiner fails to see the claims limited to such scope, and conversely maintains this specification disclosure does not limit the claims to this.

With respect to item (c), Examiner respectfully notes that the limitations of the claims are not limited to this interpretation, as the recitations of ¶¶94-95 are not explicitly limiting definitions of the term, and are accordingly under broadest reasonable interpretation when read into the claims. Angus discloses a crediting credit / debiting credit transactions as shown in mapping of the 103 rejection (debiting credit transaction where a credit facility is extended or a crediting credit transaction where outstanding debt is reduced); (i.e., credit is extended and/ or debt is reduced as mapped in §103 rejection below. Examiner notes even if the tokens are treated as ‘cash’, they are simply not actual cash, and are effectively credit limits of credit to be settled later when connected to a network, irrespective of how it was determined how much credit could be stored on the offline cards (e.g., even if 1:1 funds-to-credit) transfer occurs to provision the credit). Accordingly, Examiner maintains that the arguments are directed to a distinction without difference when compared to the prior art applied, and maintains the §103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 16-17, 21-26, and 28-32, and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 16-18, 21-26, and 28-32, and 34-35 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Claims 16-18, 21-26, and 28-32, and 34-35 recite as a whole a method of organizing human activity because the claims recite a method of communicating with a merchant of a plurality of merchants to: initiate a transaction with a particular merchant of the plurality of merchants, wherein the transaction is a debiting credit transaction where a credit facility is extended or a crediting credit transaction where outstanding debt is reduced; and receive an identifier associated with the particular merchant device and transaction data comprising at least a transaction amount and a transaction currency; further including: determining a corresponding credit pocket record for the transaction by comparing the identifier received from the particular merchant device against the unique identifier stored in each credit pocket record associated with the value pocket record corresponding to the transaction currency; and identifying a credit pocket record having a same unique identifier as the identifier received from the particular merchant device, wherein the credit pocket record having the same unique identifier as the identifier received from the particular merchant device is the corresponding credit pocket record 

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a generic transaction device, generic storage, generic communications/control circuits, generic computer program product comprising computer readable instructions and generic computer (See MPEP 2106.05(f)). Furthermore, the transmission between transaction device and second device and memory pointer address are generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.5(h)). Simply implementing the abstract idea on the aforementioned generic hardware and including a step of transaction device communicating to a generically defined second device is not a practical application of the abstract idea. Accordingly, even in 

Claims 16-18, 21-26, and 28-32, and 34-35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the aforementioned claims as a whole merely describe how to generally apply a generic transaction device, generic communications circuitry, and generic storage, generic computer program product, generic computer, as well as generally links communication between a transaction device and a second device as well as a memory pointer address to the judicial exception (MPEP 2106.5(f)). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons the claims are not patent eligible.

The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole and are noted below. 

Dependent claims 18, 21-22, 25, 28-29, 32, and 34-35 are held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea as they do not recite any further additional elements outside of the abstract idea and so, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Dependent Claims 17-18, 24-25, and 31-32 are held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Dependent claims 17,24, and 31, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The additional limitations of the aforementioned dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea, as they merely recite a generally linked memory address pointer to further store records, further directed to the Judicial Exception/Abstract idea (along with aforementioned generic control circuitry merely applied), and so, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Examiner notes dependent claims 19-20, 26-27, and 33 are patent eligible under 35 U.S.C. 101 as the claims at least recite additional elements that amount to significantly more than the Judicial Exception under Step 2B of the 2019 PEG.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16 - 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

With respect to claim 18 (with similar reasoning applying to claims 25 and 32, mutatis mutandis), Examiner notes following terms recited: “total credit received balance value”, and “a total credit provided value” render the claims unclear for more than one reason.

With respect to term, “total credit received balance value”, Examiner notes the term as defined in claim: “a total amount of credit extended to all associated credit pocket records [of the value pocket record]”, which is incongruent with ¶71 definition of the same term:

“Specifically, the "Total Credit Received Balance" is the sum of the credit pocket records where credit has been provided to this purse. In other words, the "Total Credit Received Balance" is the total amount of credit facility that has been extended to the cardholder device 100. This will be a sum of the absolute value of the "balance" variable of all the credit pocket records associated with a value pocket record where the "balance" is negative.” (Emphasis added. Examiner notes entire citation of ¶71 provided here limits the term as it further explains the definition positively.)

Specifically, the specification version of the term is with respect to the entire purse, not merely the associated pocket records of a given value pocket record. It is unclear in view of such discrepancy as to which conflicting definition takes precedence in the claims, rendering claim scope unclear. Furthermore, the three sentences defining/limiting term in specification 

 With respect to claimed term “a total credit provided value”, it is unclear as to whether the term is intending to read upon/ reads upon the specification defined “total credit provided balance” value, as a “a total credit provided value” is not recited within specification (Similarly see ¶71 of applicant specification), and further notes the term, similar to aforementioned term (if understood to be the same term), has two conflicting definitions that are not commensurate in scope – one in the claims, and one in the specification. 

In view of applicant providing contrasting definition in claims, Examiner, for sake of compact prosecution, interprets the defined terms to correspond to the meaning provided in claims as examiner believes that was intent of limitations, as well as for the fact that the claim-definition provide more clarity than the definition provided in specification, which examiner contends are unclear/indefinite, as each of the respective sentences in specification limiting each given aforementioned term are unclear as to how they relate to each other, and the terms overall, generally.

Claims 17-22, 24-29, and 31-35 are rejected by virtue of dependency upon claims 16, 23, and 30. 


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 16, 21-23, 28-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US US-20160110696-A1 to Angus, (hereinafter, “Angus”) in further view of United States Patent Application 1.

With respect to claim 16, Angus discloses:

 A transaction device (“Token”, ¶34 in view of ¶¶36, 45 of Angus (i.e., a card, or mobile device provisioned with mobile wallet). See also Fig 5a, token 502, along with ¶86, “WalletChipCard 502” in view of Fig. 10 (description starting at ¶¶116-117 of Angus);(See also ¶83 of Angus), and BoP platform 308 in view of Fig. 8 and ¶¶95, 117, ¶108) comprising:

communications circuitry (¶85, “EMV token”, i.e., IC chip in a token [i.e., card, in view of ¶34 of Angus]) configured to communicate with any merchant device (token device) of a plurality of merchant devices (token devices) to (¶95 of Angus in view of ¶¶3, 33 disclosing merchants and consumers being one in the same. (i.e., is essentially disclosing peer payments). See also ¶41 of Angus);(See also Fig. 10 in view of ¶¶116-118 of Angus):

initiate a transaction with a particular merchant of the plurality of merchants, (¶41 in view of ¶44 of Angus discloses a plurality of merchants rewarded for transactions of system [i.e., a given (particular) merchant of a plurality of merchants can be associated with an initiated transaction]); (See also ¶95 disclosing chip-to-chip transactions, of which may be performed in an offline environment)

wherein the transaction is a debiting credit transaction where a credit facility is extended or a crediting credit transaction where outstanding debt is reduced ; and(¶¶115 and 119 in view of Fig. 10 of Angus discloses transactions that both credits and debit);(See also ¶¶102 of Angus disclosing top-up and depositing transactions);(See also ¶94 disclosing debit and crediting of accounts)

receive an identifier associated with the particular merchant device (token device) (¶95 of Angus discloses an identifier received from token transaction device that recognizes an account that has already been updated per a particular transaction such that the connection of each of the tokens does not duplicate transactions of the accounts (of the merchants/users), where ¶¶39 and 115 disclose they are recorded on account ledgers; (i.e., particularly in view of ¶¶39,115 disclosing the records updated on system as “account ledgers”, and ¶¶94-95 of Angus disclosing that, when either token transaction device (of a plurality of token devices corresponding to merchants) that has performed transactions is online, the transaction details (from offline payment token) can be used to update the transactions information/balances on both accounts and prevent duplicate transactions, Examiner understands Angus is implicitly disclosing that an account identifier associated with the particular merchant devices is transmitted in merchant-to-merchant transactions (¶¶34,84), as account identifiers of the counterparties in off-line transactions would be required to be stored on the given token device to do so.))

and [receive] transaction data comprising at least a transaction amount and a transaction currency (Note currency denomination and amount recited in ¶115, of which is updated when card is online);( Examiner notes transactions typically require a denomination for a transaction amount to impart any meaning/value);(Examiner understands in view of the receipts being maintained via “account ledgers”, (¶39), that account identifiers in transactions are stored on token device since the token 

control circuitry configured to (¶116 in view of Fig. 10, processor 308. See also ¶83 of Angus):

determine a corresponding credit pocket record (account ledger)  for the transaction by:

comparing the identifier received from the particular merchant device against the unique identifier stored in each credit pocket record (¶95 in view of  ¶39 of Angus)  associated with the value pocket record (digital wallet accounts, including on-chip card balances, are associated with the account ledgers (i.e., credit pocket records))  corresponding to the transaction currency; (Fig. 2, 202 in view of 208,  note ‘$’ corresponding to the accounts in digital wallet, i.e., digital wallet accounts correspond to the corresponding transaction currency)

and identifying a credit pocket record having a same unique identifier as the identifier received from the particular merchant device (¶95 in view of  ¶39 of Angus), wherein the credit pocket record having the same unique identifier as the identifier received from the particular merchant device is the corresponding credit pocket record for the transaction (¶95 in view of ¶39 of Angus discloses identification of the account ledgers on the basis of transaction information stored within the offline card (See also ¶48 of Angus)); 

and update stored value data of the corresponding credit pocket record indicating a total amount of credit extended from the particular merchant device in accordance with the received transaction data; (¶¶94-95, 39 in view of ¶¶115-118, and Fig. 2 of Angus) and

storage configured to store a plurality of data records comprising value pocket record[…] (¶115 of Angus discloses memory storing multiple wallets comprising value pocket records, in view of Figs. 2 and 3) and associated credit pocket records (¶¶94-95, 39 in view of ¶¶115-118, and Fig. 2, “receipt locker” of Angus), 

each value pocket record (account in wallet) being uniquely associated with one currency (Fig. 2, note balances in USD, i.e., uniquely associated with one currency.  Examiner interprets 1 account : 1 currency relationship as unique), 

each credit pocket record associated with that value pocket record being […] associated with one merchant device of the plurality of merchant devices (¶¶94-95, 39 in view of ¶¶115-118, and Fig. 2 of Angus discloses account ledgers (i.e., records that are uniquely associated with one account, of which are associated with a corresponding token device in view of Figs. 2 and 3 of Angus)).

and [each credit pocket record] comprising at least:

 value data (¶119 of Angus discloses account ledgers comprising balance information, (e.g., $50)) and a unique identifier (¶¶95, 39) corresponding to the uniquely associated one merchant device, (¶¶94-95 in view of ¶39 and Figs. 2 and 3 of Angus. See also ¶¶115-118 of Angus)

the value data including at least[:] 
a total amount of credit extended from the uniquely associated one merchant device. (¶119 of Angus)

While examiner contends Angus discloses each value pocket record (account in wallet) being uniquely associated with one currency, Examiner understands a more conservative interpretation of the claim limitations might not be taught by Angus.

However, Faires, of a similar field of endeavor as applicant, discloses: each value pocket record [of a payment device] being uniquely associated with one currency: fig. 1 in view of ¶30 of Faires discloses two currency account modules (i.e., pocket value records) stored on payment card memory (Fig. 4A of Faires), storing different accounts comprising records corresponding to different currency values (¶30, “identity of the currency held in the account”);(i.e., is uniquely associated with a different currency).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the accounts of Angus be uniquely associated with one currency, in order to advantageously enable the token holder to accumulate many fundings over time and then make one or two “bulk” currency exchange transactions at the holder’s financial institution before leaving, which may result in the holder being assessed fewer or lower foreign exchange fees by the holder’s financial institution (¶36 of Faires). 

Furthermore, Angus in view of Faires arguably suggests, but fails to explicitly teach that the identifier used is uniquely associated with one merchant device (e.g., the counterparty of a given transaction).

However, Examiner notes the system of Angus to be EMV compliant (¶¶40, 85 of Angus), and is capable of NFC communication (¶112 of Angus). EFT lab discloses an EMV record data list which Page 24 of Eftlab, Tag 9F1C. i.e., counterparty device ID))

Accordingly, it would have rendered been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the devices of Angus in view of Faires storing offline transaction entries be stored with the 9F1C tag in order to advantageously leverage the standard available to Angus, resulting in using such a tag for identifying the accounts ledgers of Angus in view of Faires as disclosed in ¶95 of Angus, as it is understood the account ledgers being updated are with respect to the cardholder AND any counterparties of the offline transaction device when device becomes online.

With respect to claim 21, Angus in view of Faires and EftLab disclose: wherein the transaction is the debiting credit transaction, wherein the updating of the stored value data in accordance with the received transaction data comprises decreasing the total amount of credit extended from the particular merchant device by the transaction amount. (¶119 of Angus discloses the transaction may be a debiting credit transaction, wherein the updating of the stored value comprises decreasing the total amount of credit extended from the particular merchant device by a transaction amount. Note “Open to Buy (“OTB”)”).

With respect to claim 22, Angus in view of Faires and EftLab discloses: The transaction device of claim 16,
 
wherein the transaction is the crediting credit transaction, wherein the updating of the stored value data in accordance with the received transaction data comprises increasing the total amount of credit extended from the particular merchant device by the transaction amount. (¶119 of Angus discloses the transaction may be a crediting or debiting credit transaction, wherein the updating of the stored value comprises decreasing the total amount of credit extended from the particular merchant device by a transaction amount. Note “Open to Buy (“OTB”)”).

With respect to claim 23, it is rejected under the same rationale as claim 16 (above), mutatis mutandis.  

With respect to claim 28, it is rejected under the same rationale as claim 21 (above), mutatis mutandis. 

With respect to claim 29, it is rejected under the same rationale as claim 22 (above), mutatis mutandis. 


With respect to claim 30, Angus discloses: One or more non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor, direct the processor to: (See claim 10 of Angus disclosing the system comprising memory, which, when executed by a processor, direct transaction information.  See also ¶¶7, and ¶¶83-84, where non-transitory memory is disclosed, and ¶86 disclosing the IC chip having being a memory store for transactions (i.e., chip is a form of non-transitory memory)).

With respect to the remaining claim limitations of claim 30, they are rejected under the same rationale as claim 16 (above), mutatis mutandis. 

With respect to claim 34, it is rejected under the same rationale as claim 21 (above), mutatis mutandis. 

With respect to claim 35, it is rejected under the same rationale as claim 22 (above), mutatis mutandis. 

Claims 17, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Faires and Eftlabs, as applied in parent claims 16, 23, and 30, in further view of United States Patent Publication No.  US-10354303-B1 to Ran (“Ran”).

With respect to claim 17, Angus in view of Faires and Eftlab disclose: the first credit pocket record being associated with that currency. (Fig. 2 in view of ¶¶115-118 of Angus);(fig. 1 in view of ¶30 of Faires)

Angus in view of Faires and Eftlab disclose: wherein each value pocket record comprises a memory pointer to a […] credit pocket record, (page 29 of EFT labs, tag 9F4D discloses a log entry tag which provides the SFI (short file indicator i.e., a pointer), pointing to the transaction log file and its number of records).

Angus in view of Faires and Eftlab arguably disclose, but fails to teach: wherein each value pocket record comprises a memory pointer to a first credit pocket record

However, Ran suggests: a memory pointer to a first credit pocket record, (Column 4, lines 26-66 of Ran discloses history payment records being provided via a linked list amongst equally suitable 

Accordingly, it would have rendered been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Angus in view of Faires have each value pocket record (which allows use of receipt locker, Fig. 2), to comprise a memory pointer to a first credit pocket record, as it would have been an obvious matter of design choice as explained within Ran that payment history records such as the account ledgers of Angus in view of Faires be stored/accessed via a linked list data structure.

With respect to claim 24, it is rejected under the same rationale as claim 17 (above), mutatis mutandis. 

With respect to claim 31, it is rejected under the same rationale as claim 17 (above), mutatis mutandis. 

Claims 18, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Faires and Eftlabs, as applied in parent claims 16, 23, and 30, in further view of United States Patent Publication No.  US-5202984-A to Kashio (“Kashio”), subsequently in further view of Ran.

With respect to claim 18, Angus in view of Faires and Eftlab disclose: wherein the control circuitry is further configured to: update the [balances] in accordance with the received transaction data. (at least ¶119 of Angus)

Angus in view of Faires and Eftlab fails to disclose: 

wherein each value pocket record comprises a total credit received balance value, [the total credit received balance value being a total amount of credit extended to all associated credit pocket records,]

[wherein each value pocket record comprises] a  total credit provided value, [the total credit provided value being a total amount of credit provided by all associated credit pocket records],

 However, Kashio discloses: a ledger comprising a total credit received balance value, and a total credit provided value: Column 11, lines 11-15 discloses a credit balance and a debit balance

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the account ledgers of Angus in view of Faires include both a total credit received balance value being a total amount of credit extended to all associated credit pocket records, and a total credit provided value being a total amount of credit provided by all associated credit pocket records, in order to advantageously identify separately which ledger entries credit the online user, and  which correspond to the other users who have transacted with user, for updating their respective ledgers.

 (With respect to the following remaining limitation (below), it is rejected under the same rationale as claim 17 (above), mutatis mutandis. 

and a pointer to a first credit pocket record associated with the value pocket record,

With respect to claim 25, it is rejected under the same rationale as claim 18 (above), mutatis mutandis. 

 With respect to claim 32, it is rejected under the same rationale as claim 18 (above), mutatis mutandis. 

Claims 19, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Faires and Eftlabs, as applied in parent claims 16, 23, and 30, in further view of United States Application Publication No.  US-20040141601-A1 to Cai (hereinafter Cai).

With respect to claim 19, Angus in view of Faires and EftLab fail to disclose: 

wherein in an event that the updated stored value data of the corresponding credit pocket record is zero, the control circuitry is further configured to: delete the corresponding credit pocket record.

However, Cai discloses: wherein in an event that the updated stored value data of the corresponding credit pocket record is zero, the control circuitry is further configured to: delete the corresponding credit pocket record. (¶55 of Cai discloses deleting credit reservation information when the remaining difference/balance is zero).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, given Angus in view of Faires, to remove the pocket records of Angus in view of Faires when the corresponding value of the pocket records is zero/empty in order to advantageously be more efficient with memory space.

With respect to claim 26, it is rejected under the same rationale as claim 19 (above), mutatis mutandis. 

 With respect to claim 33, it is rejected under the same rationale as claim 19 (above), mutatis mutandis. 

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Faires and Eftlabs, as applied in parent claims 16 and 23, in further view of ), in further view of Non-Patent Literature, “Wells Fargo EasyPay Card” to Wells Fargo (hereinafter, Fargo)2, in further view of Ran.

With respect to claim 20, Angus in view of Faires and EftLab disclose: 

wherein each credit pocket record further comprises a counterparty narrative having 12 bytes ((Page 46 of Eftlab, “Point of Service Data Code”, (see length column));(Examiner understands the “length” columns of Eftlab are in terms of Bytes in view of tag 9F02 entry)

a pointer […], the pointer having 2 bytes, (Page 29 of Eftlab, Tag 9F4D, “Log Entry”, (see length column));

and a checksum value having 4 bytes, (Page 33 of Eftlab, Tag 9F6A, “unpredictable number” (i.e., checksum));

wherein the unique identifier is a counterparty identifier having 8 bytes, (Page 24 of Eftlab, Tag 9F1C, i.e., counterparty is terminal PID; see length field)

the counterparty identifier being a purse identifier of a purse of the uniquely associated one merchant device, (Page 24 of Eftlab, Tag 9F1C. i.e., counterparty in view of ¶119, of Angus)

wherein the value data comprises a balance value having 6 bytes, ((Page 30 of Eftlab, Tag 9F50, "Offline Accumulator Balance”, see length))

[…] and being the total amount of credit extended from the uniquely associated one merchant device, (¶119 of Angus)

wherein the counterparty narrative is a purse narrative of the purse of the uniquely associated one merchant device, MCI-036EP-US-Response 15Docket No. MCI-036EP-US Serial No. 16/440,060(Page 46 of Eftlabs discloses the point of service data code corresponds to data from terminal (i.e., counterparty in view of ¶119 of Angus) which identifies terminal capability, data, and specific conditions present at the time of a transaction (i.e., a counterparty narrative/purse narrative of the uniquely associated merchant device))
 
and wherein the checksum value is a value to detect an error within a credit pocket record. (Page 33 of Eftlab, Tag 9F6A, “unpredictable number” (i.e., checksum));(Examiner notes checksums are values to detect transmission errors of data records, generally)

Angus in view of Faires and Eftlab fails to disclose: the balance value being a positive value or negative value [i.e., signed value]

However, Fargo discloses: the balance value being a positive value or negative value (Page 1 of Fargo discloses a pre-paid card device, similar to the device of Angus in view of Faires and Eftlab, having negative balance information in circumstances such as where a tip is left).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to enable the payment device of Angus in view of Faires and Eftlab be able to account for negative balances (i.e., have the balance signed), in order to account for circumstances where a transaction without an authorization (such as the transactions of Angus, ¶75) or a final purchase amount is greater than the original authorization (page 5 of Fargo).

Furthermore, Angus in view of Faires, Eftlab, and Fargo fails to disclose the pointer (Tag 9F4D, “Log Entry”) points to the next data record. 

However, Ran, discloses history payment records being provided via a linked list amongst equally suitable embodiments);(Examiner understands, per nature of linked lists, they point to the next record/data element, generally).

Accordingly, it would have rendered been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Angus in view of Faires have the pointer be a pointer to the next data record, as it would have been an obvious matter of design choice as explained within Ran that payment history records such as the account ledgers of Angus in view of Faires, Eftlab, and Fargo to be stored/accessed via a linked list data structure, where the  pointer is a next data record memory where address value to where the next credit pocket record is stored.

Furthermore, Angus in view of Faires, Eftlab, Fargo, and Ran fails to disclose: the pointer to next data record being 0000 if a credit pocket record is a last data record,

However, given that the records are stored in a linked list data structure in view of Column 4, lines 26-66 of Ran, and combination above, Examiner notes it would have been an obvious matter of design choice to set the tail memory address of the linked list of Angus in view of Faires, Eftlab, Fargo, and Ran to 0000 (hex) memory address, since applicant has not disclosed that this distinction solves any stated problem or is for any particular purpose and appears that the invention would perform equally well with a different memory address for the tail memory address.

With respect to claim 27, it is rejected under the same rationale as claim 20 (above), mutatis mutandis. 

Conclusion
Examiner notes a requirement for information follows the conclusion of this office Action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature, “A Credit Card Primer” to Nayak (“Nayak”)3, disclosing a “debit cum credit card” (page 1 of Nayak) from 2014, which acts as a debit card when a sufficient balance exists on card, and subsequently acts as a credit card leveraging overdraft facility up to a credit limit for future debits (i.e., is a quasi-credit/debit card depending on level of funding), and further discloses a charge card which requires full credit payments on billing by a charge card issuer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M./Examiner, Art Unit 3695                                                                                                                              


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695       
August 4, 2021                                                                                                                                                                                                 
































Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:

The information is required to enter in the record the art suggested by the applicant as relevant to this examination. Specifically, Pages 13-14 and 16 of Applicant Remarks filed 3/29/2021, where applicant discloses “conventional Pocket Records” are known in the art.

Furthermore, in response to this requirement, please provide a list of keywords that are particularly helpful in locating publications related to the disclosed art of “pocket records” and “merchant extend[ed] credit facility” (analogous to ¶64 of Applicant specification).
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
                                                             

/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                                   

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        August 4, 2021Sh


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See PTO-892 reference ‘U’
        2 See PTO 892 reference “V”
        3 See PTO reference W